Citation Nr: 1105198	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-47 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lower back strain with 
degenerative changes, currently rated 20 percent disabling.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 2003, 
and from January 2004 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in March 2009, a statement of the case was issued in 
November 2009, and a substantive appeal was received in December 
2009.  The Veteran testified at a hearing before the Board in 
November 2010; the transcript is of record.

The February 2009 rating decision denied entitlement to service 
connection for traumatic brain injury, and the Veteran filed a 
notice of disagreement in March 2009.  In an October 2009 rating 
decision, the RO granted service connection for traumatic brain 
injury, and assigned a noncompensable rating, effective August 
20, 2008.  The grant of service connection for a traumatic brain 
injury constituted a full award of the benefit sought on appeal 
as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Neither the Veteran nor his representative 
submitted a jurisdiction-conferring notice of disagreement as to 
the down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are not 
currently in appellate status.  Id.

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any further action 
is required on his part.


FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of entitlement to an 
increased rating for lower back strain with degenerative changes.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an increased rating 
for lower back strain with degenerative changes.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


DISMISSAL

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to 
an increased rating for lower back strain with degenerative 
changes at the November 2, 2010 Board hearing.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal on this matter, 
and the issue of entitlement to an increased rating for lower 
back strain with degenerative changes is dismissed.




ORDER

Entitlement to an increased rating for lower back strain with 
degenerative changes is dismissed.


REMAND

The medical evidence of record reflects a diagnosis of 
obstructive sleep apnea syndrome rendered in September 2008.  The 
Veteran asserts that his sleep apnea manifested in service or due 
to service.  The Veteran has testified that during service he had 
sleep problems, but after he returned from his tour of duty in 
Iraq he really began to notice sleeping problems, to include 
falling asleep while driving and stopped breathing at nighttime.  
Records generated in 2005 during service reflect complaints of 
insomnia and sleep disturbance, and that the Veteran was 
prescribed Ambien.  Such notations are included with other 
symptomatology related to his psychiatric symptoms.  In light of 
the lay statements of the Veteran that he has experienced sleep 
symptoms since service, the Board has determined that the Veteran 
should undergo a VA examination to assess the nature and etiology 
of his sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

At the Board hearing, the Veteran testified that he is employed 
as a mail carrier with the United States Postal Service (USPS) 
and had several accidents in 2007 and 2008 where he fell asleep 
at the wheel and hit mailboxes.  After obtaining an appropriate 
release and information from the Veteran, an attempt should be 
made to obtain any accident reports or claims for workers' 
compensation from the USPS from 2007 and 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release and 
appropriate information from the Veteran, the RO/AMC 
should attempt to obtain the accident reports and/or 
workers' compensation records from the United States 
Postal Service from 2007 and 2008 pertaining to the 
Veteran.  If any such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

2.  Schedule the Veteran for a VA examination in order 
to determine the nature and etiology of his sleep 
apnea.  It is imperative that the claims file be made 
available to the examiner in connection with the 
examination.  Any medically indicated special tests 
should be accomplished, and all special test and 
clinical findings should be clearly reported.  After 
reviewing the claims file and examining the Veteran, 
the examiner should opine as to whether the Veteran's 
sleep apnea at least as likely as not (a 50% or higher 
degree of probability) had its clinical onset during 
the Veteran's period of service, or is sleep apnea 
otherwise related to such period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  The 
examiner should reconcile any opinions with the 
records which reflect complaints of insomnia and sleep 
disturbance during his period of service, the post- 
service medical evidence, and lay statements and 
testimony of the Veteran.

3.  After completion of the above, the RO should 
review the expanded record and readjudicate the issue 
of entitlement to service connection for sleep apnea.  
If the benefit sought is not granted in full, the 
Veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


